Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
                                                 Status of the Application 
2. Claims 13, 15-20 and 22 are pending under examination. Claims 1-12, 14 and 21 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to the specification has been withdrawn in view of the persuasive arguments.
4. The rejection of claims under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
5. With reference to the rejection of claims 17-20 under 35 USC 102(b) as being anticipated by Kung et al. The amendment and the Applicant’s arguments were fully considered and found unpersuaisve. With reference to the arguments drawn to chemical means for nucleic acid cleavage, the arguments were found unpersuasive because Kung et al. specifically teach denaturing the nucleic acid with sodium  to address the amendment.
6.  The rejection of claims 13, 15-20 and 22 under 35 USC 103(a) as being unpatentable over Blakesley in view of Guirguis has been withdrawn in view of the amendment and persuasive arguments.
7. With reference to the rejection of claims under obviousness type of double patenting, the rejection has been maintained since the Applicants did not present arguments.
                                     Claim Rejections - 35 USC § 103
8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Riordan et al. (WO 97/08298) in view of Barnett et al. (WO 86/06488).

With reference to claims 17-20, 22, O’Riordan et al. teach that the purification comprises lysing cells with a detergent (Tween-80) and treating the lysate with a nuclease (see at least page 16, line 1-14, page 23, line 1-29).
However O’Riordan et al. did not teach said components in a kit format or a device and kit comprising a device.
Barnett et al. teach a diagnostic test kit apparatus (device) comprising said comprising: a housing and a sample receiving area or well (chamber) for accepting a cell containing sample and a solid phase containing an immobilized specific binding agent for an analyte (see entire document, at least page 3, paragraphs 1-6, page 4, line 1-4, page 9, paragraphs 1-2).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the analyte purification components as taught by O’Riordan et al. with the packaging the purification components in a test kit device as taught by Barnett to achieve expected advantage of developing an improved test kit device. The ordinary person skilled in the art would 
                              The following rejections are maintained and restated
                              Claim Rejections - 35 USC § 102
9.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
         Claims 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kung et al. (US 5,011,770). 
    Kung et al. teaches a kit and device of claim 17, 19, for comprising a chamber for accepting a cell-containing body fluid and at least one membrane of pore size no greater than 10 um and at least one chemical means for nucleic acid cleavage 
   With reference to claims 18, 20, Kung et al. teach that the kit comprising device having filter membrane having immobilized specific binding agent, cell lysis reagent a reagent for assay component detection marker and a detergent (Tween X-100, Tween 20) (see entire document, at least col. 4, line 37-41). For all the above the claims are anticipated.
Nonstatutory Double Patenting
10.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.  uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
     Claims 13, 15-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13 of U.S, Patent No. 8,728,800 (‘hereafter ’800) in view of Gusrguis (US 5,038,793). Although the conflicting claims are not identical they are not patentably distinct from each other because the instant claims 13, 15-20 and 22 are generic to claims 5-13 of the patent ‘800 or instant claims 13, 15-20 and 22 are anticipated by claims 5-13 of the patent ‘800 and are within the scope of the claims .
  Guirguis teaches an assay device and composition comprising said device, comprising: a chamber for accepting a cell containing body fluid and at least one membrane of pore size no greater than 10 um, wherein said membrane comprises an immobilized specific binding agent for an analyte (see entire document, at least col, 2, line 19-40, col. 4, line 84-88, col. 5, line 1-9, claims 1-7, 10).
    Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the device for assaying at least one component as disclosed in the patent ‘800 with immobilization of a specific binding agent for an analyte on the filter membrane as taught by Guirguis to achieve expected advantage of developing an improved device and composition. The ordinary person skilled in the art would have motivated to combine the device and composition of the patented claims with the immobilization of a specific binding agent on the filter membrane and to have a reasonable expectation of success that the combination would result in improving the sensitivity and specificity of the device because Guirguis explicitly taught immobilization of a specific binding agent would improve the capturing of a specific analyte and facilitates purification of said analyte in the sample (see entire document, at least col. 7, line 15-22, col, 8, line 1-9, col. 9, line 
                                                      Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637